Nos. 04-01-00349-CR & 04-01-00350-CR
Larry CARRANZA,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court Nos. 1996-CR-0293 & 1999-CR-2128
Honorable Henry Schuble, Judge Presiding
PER CURIAM
 
Sitting:	Tom Rickhoff, Justice

		Alma L. López, Justice

		Catherine Stone, Justice

Delivered and Filed:	November 14, 2001
DISMISSED
	On June 14, 2001, appellant's retained trial counsel, Catherine M. Valenzuela, filed a Notice
of Nonrepresentation, attached to which was a hand-written pro se "Notice" from the appellant
indicating he wanted the record so that he could prepare an appellate brief.  In light of our concern
that appellant receive due process of law, on June 19, 2001, this court abated these appeals to the
trial court, see Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983), with instructions to the
trial court to make appropriate findings and rule on these issues: (1) whether appellant desires to
prosecute his appeals; (2) if so, whether appellant is indigent and should have appointed counsel to
represent him on appeal and a reporter's record prepared and filed at no expense to himself; and (3)
if appellant is not indigent, whether he has made the necessary arrangements for filing a brief.
	On September 28, 2001, a supplemental record was filed, indicating the trial court ordered
appellant to file proof of indigency, and that the appellant received a copy of the trial court's order,
but did not respond.  The trial court found that appellant did not wish to pursue his appeals.  On
October 3, 2001, this court ordered appellant to respond or object to the trial court's findings by
October 17, 2001.  The October 3rd order also informed appellant that if he did not file the
appropriate response or objection, this court would deem his silence as agreement with the trial court
that he does not desire to pursue his appeals, and the appeals would be dismissed.  No response or
objection has been filed.
	The appeals are therefore DISMISSED.
							PER CURIAM
DO NOT PUBLISH